Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '820 application as US 11,015,187.

NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it does not comprise a complete sentence; it may be that some language was inadvertently omitted.  Correction is required.



4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for CuTi, MgTi, Sn, and Zn, does not reasonably provide enablement for any other metal oxide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the ad, and (8) the breadth of the claims.”
(1) the quantity of experimentation necessary: a great deal of experimentation would be required to determine which of the many kinds of metal oxides, under various lysis, binding, and elution conditions, are capable of selectively capturing RNA and not DNA.

(2) the amount of direction or guidance presented: the specification provides guidance only with respect to CuTi, MgTi, Sn, and Zn as being metal oxides capable of selectively capturing RNA and not DNA.  

(3) the presence or absence of working examples: the specification provides working examples only with respect to CuTi, MgTi, Sn, and Zn as being metal oxides capable of selectively capturing RNA and not DNA.

(4) the nature of the invention: the claimed invention relates to metal oxides capable of selectively capturing RNA and not DNA.

(5) the state of the prior art: the prior art teaches specific capture of nucleic acids, including both DNA and RNA, by various metal oxides, but does not teach or suggest selectively capturing RNA and not DNA.

(6) the relative skill of those in the art: the level of skill in the art is deemed to be high.

(7) the predictability or unpredictability of the art: capability of various metal oxides, under various lysis, binding, and elution conditions, to selectively capture RNA and not DNA would have been highly unpredictable.

(8) the breadth of the claims: the claims are broadly drawn, encompassing any possible metal oxide and any possible lysing, contacting, washing, and eluting conditions.

Based on the above considerations, it is concluded that undue experimentation would be required to carry out the claimed methods using any possible metal oxide.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,392,613.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim and the pending claims are related as species-genus.  That is, use of CuTi as a metal oxide to preferentially bind RNA in the patented claim is a species within the genus 'metal oxide' for selectively capturing RNA in the pending claims.

7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,526,596.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim and the pending claims are related as species-genus.  That is, use of MgTi as a metal oxide to preferentially bind RNA in the patented claim is a species within the genus 'metal oxide' for selectively capturing RNA in the pending claims.

ALLOWABLE SUBJECT MATTER

8.	Claims 1-15 are free of the prior art, but are rejected for other reasons.  These claims require using a metal oxide to selectively capture RNA and not DNA in a biological sample.  Wisniewski et al. (US 2006/0223071) discloses using a metal oxide, including Sn and Zn, to capture nucleic acids including DNA and RNA in a biological sample, but this document does not teach or suggest selective capture of RNA and not DNA.  Similarly, Gundling (US 6,936,414) discloses using a metal oxide, including Zn, to capture nucleic acids including DNA and RNA in a biological sample, but this document also does not teach or suggest selective capture of RNA and not DNA.  No prior art has been found teaching or suggesting modifying the methods of these documents so as to achieve selective capture of RNA and not DNA using a metal oxide.



CONCLUSION

9.	No claims are allowable.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/29/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637